




NON-QUALIFIED STOCK OPTION AGREEMENT
(2015 Stock Award and Incentive Plan)




NON-QUALIFIED STOCK OPTION AGREEMENT, dated as of ___________, 20__ (the
“Agreement”), by and between Apartment Investment and Management Company, a
Maryland corporation (the “Company”), and ______________________ (the
“Optionee”). Capitalized terms used but not otherwise defined in this Agreement
shall have the respective meanings set forth in the Apartment Investment and
Management Company 2015 Stock Award and Incentive Plan, as amended (the “Plan”).


WHEREAS, on _________________________ (the “Grant Date”) the Compensation and
Human Resources Committee (the “Committee”) of the Board of Directors (the
“Board”) of the Company awarded the Optionee a non-qualified stock option,
exercisable to purchase shares of the Company’s Class A Common Stock, par value
$.01 per share (“Common Stock”), pursuant to, and subject to the terms and
provisions of, the Plan.


NOW, THEREFORE, in consideration of the Optionee’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.    Number of Shares and Purchase Price. The Company hereby grants the
Optionee a non-qualified stock option (the “Option”) to purchase ____________
shares of Common Stock (the “Option Shares”) at a purchase price per share equal
to $_______ the “Exercise Price”), pursuant to the terms of this Agreement and
the provisions of the Plan.


2.    Period of Option and Conditions of Exercise.


(a)    Unless the Option is previously terminated pursuant to this Agreement or
the Plan, the Option shall terminate on the tenth anniversary of the Date of
Grant (the “Expiration Date”). Upon the termination of the Option, all rights of
the Optionee hereunder shall cease.


(b)    Subject to the provisions of the Plan and this Agreement, the Option
shall become exercisable: (i) as to 25% of the Option Shares on
__________________; (ii) as to 25% of the Option Shares on __________________;
(iii) as to 25% of the Option Shares on __________________; and (iv) as to 25%
of the Option Shares on __________________.


3.    Change in Control. All unexercised and unvested stock options issued
hereunder shall, in addition to any provisions relating to exercisability
contained in this Agreement, become immediately fully vested and exercisable by
the Optionee upon the termination of Optionee’s employment with the Company by
the Company without Cause (as defined below) or by Optionee for Good Reason (as
defined below), in either case within 12 months following the occurrence of a
Change of Control (as defined below).


    



--------------------------------------------------------------------------------




4.    Termination of Employment. Except as provided in this Section 4, the
Option may not be exercised after the Optionee has ceased to be employed by the
Company or one of its affiliates. In the event that the Optionee ceases to be
employed by the Company or one of its affiliates, the Option may be exercised
following such termination, as follows:


(i)    if the Optionee’s termination of employment is due to his or her death or
Disability (as defined below), all unexercised and unvested stock options issued
hereunder shall become immediately fully vested and exercisable by the Optionee
and the Option shall remain exercisable until the Expiration Date for all Option
Shares;


(ii)    if the Optionee’s termination of employment is by the Company without
Cause or by Optionee for Good Reason, in either case within 12 months following
the occurrence of a Change of Control, all unexercised and unvested stock
options issued hereunder shall become immediately fully vested and exercisable
by the Optionee (as provided for in Section 3) and the Option shall remain
exercisable until the Expiration Date for all Option Shares;


(iii)    if the Optionee ceases to be employed by the Company or an affiliate
other than under the circumstances described in items (i) and (ii) of this
Section 4, the Option shall remain exercisable for a period of 90 days following
such termination (but in no event later than the Expiration Date) with respect
to all Option Shares for which the Option was otherwise exercisable as of the
date of such termination, and shall thereafter terminate; and


(iv)    if the Optionee’s termination is by the Company or one of its affiliates
for Cause (as defined below), the Option shall terminate immediately on the date
of the such termination.


5.    Exercise of Option.


(a)    The Option may be exercised only by the Optionee or, in the event of the
death or incapacity of the Optionee, the Optionee’s successor, heir or legal
representative. The Option shall be exercised by delivery to the Company of (i)
a written notice, substantially in the form attached hereto as Exhibit A,
specify the number of Option Shares for which the Option is being exercised to
purchase, and (ii) full payment of the Exercise Price for such number of Option
Shares being purchased (in respect of such Option Shares, the “Total Exercise
Price”), in the manner provided below, and any transfer or withholding taxes
applicable thereto.


(b)    Payment of the Exercise Price for any Option Shares being purchased shall
be made as follows:


(i)    The Optionee may satisfy all or any portion of the Total Exercise Price
by delivery to the Company of cash, by certified or cashier’s check, or


(ii)    The Optionee may satisfy all of any portion of the Total Exercise Price
by (A) assignment, transfer and delivery to the Company, free of any liens,
claims or encumbrances, of shares of Common Stock that the Optionee owns, or (B)
assignment and transfer to the Company, free of any liens, claims or
encumbrances, of common partnership units of AIMCO Properties, L.P. (“OP Units”)
that the

2

--------------------------------------------------------------------------------




Optionee owns. If the Optionee pays by assignment, transfer and delivery of
shares of Common Stock, the Optionee must include with the notice of exercise
the certificates for such shares of Common Stock, either duly endorsed for
transfer or accompanied by an appropriately executed stock power in favor of the
Company. If the Optionee pays by assignment and transfer of OP Units, the
Optionee must include with the notice of exercise a duly executed assignment of
all of the Optionee’s interest in such OP Units. For purposes of this Agreement,
the value of all such shares of Common Stock delivered by the Optionee will be
their Fair Market Value, and the value of all OP Units assigned by the Optionee
will be the Fair Market Value of the number of shares of Common Stock for which
such OP Units are then subject to exchange upon a redemption of such OP Units.
If the value of the shares of Common Stock delivered, or OP Units assigned, by
the Optionee exceeds the amount required to be paid pursuant to this Section 5,
the Company will provide to the Optionee, as soon as practicable, cash or a
check in an amount equal to the value of any fractional portion of a share of
Common Stock or OP Unit, and will issue a certificate to the Optionee for any
whole share(s) of Common Stock or OP Units exceeding the number of shares of
Common Stock or OP Units required to pay the Exercise Price for all Option
Shares being purchased; or


(iii)    At the discretion of the Administrator, the Optionee may satisfy all of
any portion of the Total Exercise Price by means of a cashless exercise
procedure.


(c)    Not less than 100 shares of Common Stock may be purchased at any time
upon the exercise of the Option, unless the number of shares of Common Stock so
purchased constitutes the total number of Option Shares for which the Option is
then exercisable. The Option may be exercised only to purchase whole shares of
Common Stock, and in no case may a fractional share of Common Stock be
purchased. The right of the Optionee to purchase Option Shares for which the
Option is then exercisable may be exercised, in whole or in part, at any time or
from time to time, prior to the Expiration Date.


(d)    The Company may require the Optionee to pay, prior to the delivery of any
Option Shares to which the Optionee shall be entitled upon exercise of the
Option, an amount equal to the Federal, state and local income taxes and other
amounts required by law to be withheld by the Company with respect thereto.
Alternatively, the Optionee may authorize the Company to withhold from the
number of Option Shares he or she would otherwise receive upon exercise of the
Option, that number of Option Shares having a Fair Market Value equal to the
minimum statutory withholding taxes with respect thereto.


(e)     This Option may not be exercised unless such exercise is in compliance
with the Securities Act of 1933, as amended (the “Securities Act”) and all
applicable state securities laws as they are in effect on the date of exercise
and the requirements of any stock exchange or national market system on which
the Common Stock may be listed at the time of exercise. The Optionee understands
that the Company is under no obligation to register, qualify or list the Option
Shares with the Securities Exchange Commission, any state securities commission
or any stock exchange or national market system to effect such compliance.


6.    Definitions. For purposes of this Agreement:


(a)    “Cause” shall mean the termination of the Optionee’s employment because
of the occurrence of any of the following events, as determined by the Board in
accordance with the procedure below: (i) the failure by Optionee to attempt in
good faith to perform his or her duties or to follow the

3

--------------------------------------------------------------------------------




lawful direction of the individual to whom Optionee reports; provided, however,
that the Company shall have provided Optionee with written notice of such
failure and Optionee has been afforded at least 15 days to cure same; (ii) the
indictment of Optionee for, or Optionee’s conviction of or plea of guilty or
nolo contendere to, a felony or any other serious crime involving moral
turpitude or dishonesty; (iii) Optionee’s willfully engaging in misconduct in
the performance of his or her duties (including theft, fraud, embezzlement,
securities law violations, a material violation of the Company’s code of conduct
or a material violation of other material written policies) that is injurious to
the Company, monetarily or otherwise, in more than a de minimis manner; (iv)
Optionee’s willfully engaging in misconduct unrelated to the performance of his
or her duties for the Company that is materially injurious to the Company,
monetarily or otherwise; (v) the material breach by Optionee of any material
written agreement with the Company. For purposes of this Agreement, no act, or
failure to act, on the part of Optionee shall be considered “willful” unless
done, or omitted to be done, by Optionee in bad faith and without reasonable
belief that his or her action or omission was in the best interest of the
Company. Any termination shall be treated as a termination for Cause only if (i)
Optionee is given at least five business days’ written notice of termination
specifying the alleged Cause event and shall have the opportunity to appear
(with counsel) before the full Board to present information regarding his or her
views on the Cause event, and (ii) after such hearing, Optionee is terminated
for Cause by at least a majority of the Board. After providing the notice of
termination in the foregoing sentence, the Board may suspend Optionee with full
pay and benefits until a final determination pursuant to this Section 6(a) has
been made. Notwithstanding the foregoing provisions of this Section 6(a), if
Optionee is party to an employment agreement with the Company that provides a
definition of Cause, such definition shall apply instead of the foregoing
provisions of this Section 6(a).


(b)    A “Change in Control” shall mean the occurrence of any of the following
events:


(i)    an acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “person” (as the term
“person” is used for purposes of Section 13(d) or Section 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) immediately
after which such person has “beneficial ownership” (within the meaning of
Rule 13d‑3 promulgated under the Exchange Act) (“Beneficial Ownership”) of 50%
or more of the combined voting power of the Company’s then outstanding Voting
Securities; provided, however, in determining whether a Change in Control has
occurred, Voting Securities that are acquired in a Non-Control Acquisition (as
hereinafter defined) shall not constitute an acquisition that would cause a
Change in Control. “Non-Control Acquisition” shall mean an acquisition (A) by or
under an employee benefit plan (or a trust forming a part thereof) maintained by
(1) the Company or (2) any corporation, partnership or other person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company or in which the Company serves as a
general partner or manager (a “Subsidiary”), (B) by the Company or any
Subsidiary, or (C) by any person in connection with a Non-Control Transaction
(as hereinafter defined). “Non-Control Transaction” shall mean a merger,
consolidation, share exchange or reorganization involving the Company, in which
(1) the stockholders of the Company, immediately before such merger,
consolidation, share exchange or reorganization, own, directly or indirectly
immediately following such merger, consolidation, share exchange or
reorganization, at least 50% of the combined voting power of the outstanding
voting securities of the corporation that is the successor in such merger,
consolidation, share exchange or reorganization (the “Surviving Company”) in
substantially the

4

--------------------------------------------------------------------------------




same proportion as their ownership of the Voting Securities immediately before
such merger, consolidation, share exchange or reorganization, and (2) the
individuals who were members of the Board of Directors of the Company
immediately prior to the execution of the agreement providing for such merger,
consolidation, share exchange or reorganization constitute at least 50% of the
members of the board of directors of the Surviving Company;


(ii)    the individuals who constitute the Board as of the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least 50% of the Board;
provided, however, that if the election, or nomination for election by the
Company’s stockholders, of any new director was approved by a vote of at least
two-thirds of the Incumbent Board, such new director shall be considered as a
member of the Incumbent Board; provided, further, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “election contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) (an “Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Board of Directors (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest; or


(iii)    the consummation of any of the following: (A) a merger, consolidation,
share exchange or reorganization involving the Company (other than a Non-Control
Transaction); (B) a complete liquidation or dissolution of the Company; or (C)
an agreement for the sale or other disposition of all or substantially all of
the assets of the Company to any person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person (a “Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the acquisition of Voting Securities by the Company that, by reducing the
number of Voting Securities outstanding, increases the proportional number of
shares Beneficially Owned by such Subject Person, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of Voting Securities by the Company, and after such share
acquisition by the Company, such Subject Person becomes the Beneficial Owner of
any additional Voting Securities that increases the percentage of the then
outstanding Voting Securities Beneficially Owned by such Subject Person, then a
Change in Control shall occur.




(c)    The Optionee’s employment will have terminated by reason of “Disability”
if, in the reasonable and good faith judgment of the Company, the Optionee is
totally and permanently disabled and is unable to return to or perform his or
her duties on a full-time basis.


(d)    “Good Reason” means (i) a reduction in Optionee’s base salary; (ii) a
material diminution in Optionee’s title or responsibilities; or (iii) relocation
of Optionee’s primary place of employment more than fifty miles; provided,
however, that Optionee may only terminate employment for Good Reason by
delivering written notice to the Board within 90 days following the date on
which Optionee first knows of the event constituting Good Reason, which notice
specifically identifies the facts and circumstances claimed by Optionee to
constitute Good Reason, and the Company has failed to cure such facts and
circumstances within 30 days after receipt of such notice; and provided further,
however, that if

5

--------------------------------------------------------------------------------




Optionee is party to an employment agreement with the Company that provides a
definition of Good Reason, such definition shall apply instead of the foregoing
provisions of this Section 6(d).


7.    Tax Withholding.    The Company shall have the power and the right to
deduct or withhold, or require the Optionee to remit to the Company, an amount
sufficient to satisfy any Federal, state, and local taxes (including the
Optionee’s FICA obligation) required by law to be withheld as a result of any
taxable event arising in connection with the Option, in accordance with the
terms of the Plan and applicable law.


8.    No Right to Employment. Nothing in the Plan or this Agreement shall confer
on the Optionee any right to continue in the employ of, or other relationship
with, the Company, any Company Subsidiary, the Partnership or any Partnership
Subsidiary or limit in any way the right of the Company, any Company Subsidiary,
the Partnership or any Partnership Subsidiary to terminate the Optionee’s
employment or other relationship at any time, with or without cause.


9.    No Rights as a Stockholder. Neither the Optionee nor any of the Optionee’s
successors in interest shall have any rights as a stockholder of the Company
with respect to any shares of Stock subject to the Stock Option until the date
such shares are credited in electronic form in an account by the Company’s
transfer agent or other designee or the date of issuance of a stock certificate
for such shares.


10.     Miscellaneous.


(a)    Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement of the Company and the Optionee concerning the
subject matter hereof, and supersede all earlier negotiations and
understandings, written or oral, between the parties with respect thereto.


(b)    Captions. The captions and section numbers appearing in this Agreement
are inserted only as a matter of convenience. They do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.


(c)    Counterparts. This Agreement may be executed in counterparts, each of
which when signed by the Company or the Optionee will be deemed an original and
all of which together will be deemed the same agree-ment.


(d)    Notices. Any notice or communication having to do with this Agreement
must be given by personal delivery or by certified mail, return receipt
requested, addressed, if to the Company or the Committee, to the attention of
the Legal Department of the Company at the principal office of the Company and,
if to the Optionee, to the Optionee’s last known address contained in the
personnel records of the Company.


(e)    Succession and Transfer. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Optionee and
their successors, assigns and legal representatives; provided, however, that the
Option granted hereunder shall not be transferable by the Optionee (or the
Optionee’s successor or legal representative) other than by will or by the laws
of descent

6

--------------------------------------------------------------------------------




and distribution and may be exercised during the lifetime of the Optionee, only
by the Optionee or by his or her guardian or legal representative.


(f)    Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.


(g)    Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.


(h)    Plan Controls. This Agreement is made under and subject to the provisions
of the Plan, and all of the provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern. By signing this Agreement, the Optionee confirms that he
or she has received a copy of the Plan and has had an opportunity to review the
contents thereof.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
APARTMENT INVESTMENT AND
MANAGEMENT COMPANY
 
 
 
 
 
 
By:
 
 
Name:
Lisa R. Cohn
 
Title:
Executive Vice President
General Counsel and Secretary
 
 
 
 
OPTIONEE:
 
 
 
 
By:
 
 
Name:
 
 
 
 
 
Address




7

--------------------------------------------------------------------------------




Exhibit A




NOTICE OF EXERCISE OF STOCK OPTION


________________, 20__


Apartment Investment and Management Company
4582 South Ulster Street
Suite 1100
Denver, CO 80237
Attn: General Counsel


Ladies and Gentlemen:


Reference is made to that certain Non-Qualified Stock Option Agreement, dated as
of ____________________ (the “Agreement”), by and between Apartment Investment
and Management Company (the “Company”) and ________________.


I am hereby exercising the Option to purchase __________ option shares at the
exercise price of $_______ per share, for a total exercise price of
$___________.


I am paying 100% of the total exercise price with respect to the option shares
as follows:


___
By enclosing cash and/or a check payable to the Company in the amount of
$__________.



___
By enclosing a stock certificate duly endorsed for transfer or accompanied by an
appropriately executed stock power in favor of the Company, representing _______
shares of Common Stock.



___
By enclosing a duly executed assignment of _________ units of limited
partnership interest in AIMCO Properties, L.P. (“OP Units”) in favor of the
Company and a certificate representing such OP Units.



___
By cashless same-day sale. I authorize my broker to pay out of my account to
AIMCO, the total exercise amount listed above and, if applicable, all taxes due
for a Non-Qualified stock option.



I am paying 100% of the local, state and Federal withholding taxes and/or all
other taxes that the Company has advised me are due as follows:


___
By enclosing cash and/or a certified or cashier’s check payable to the Company
in the amount of $______.



___
By hereby authorizing and directing the Company to withhold all amounts that the
Company has advised me are due ($_________).





I acknowledge that the Company has no obligation to issue a certificate
evidencing any option shares purchasable by me until the total exercise price of
such option shares being exercised hereby and all applicable taxes are fully
paid.
 
Very truly yours,
 
 
 
 
 
(Signature)
 
Name:
 
 
Address:
 
 
 
 
 
Phone:
 
 
SSN:
 
 
 
 


8